Filed 3/23/22 In re R.K. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 In re R.K., a Person Coming Under the Juvenile Court                                          C094204
 Law.

 SACRAMENTO COUNTY DEPARTMENT OF                                                   (Super. Ct. No. JD240781)
 CHILD, FAMILY AND ADULT SERVICES,

                    Plaintiff and Respondent,

           v.

 R.R.,

                    Defendant and Appellant.




         R.R., mother of the minor (mother), challenges the juvenile court’s order at the
contested prepermanency hearing continuing out-of-home placement of the minor and
reunification services to both parents. (Welf. & Inst. Code, §§ 366.21, subd. (e), 395.)
Mother contends there was insufficient evidence to support the order for continued
placement because the Sacramento County Department of Child, Family and Adult
Services (Department) failed to demonstrate return of the minor would create a


                                                             1
substantial risk of detriment to the safety, protection, or physical or emotional well-being
of the minor. She requests that this court reverse the juvenile court’s order and remand
with directions to order the minor returned to her physical custody with family
maintenance services.
       During the pendency of this appeal, this court received and augmented the record
with the juvenile court’s November 3, 2021 order directing that the minor be returned to
mother’s care and custody with family maintenance services provided to both parents.
The Department requests that we therefore dismiss mother’s appeal as moot. We
conclude the juvenile court’s November 3, 2021 order has indeed rendered mother’s
challenge moot. We therefore dismiss the appeal.
       “It is well settled that an appellate court will decide only actual controversies.
Consistent therewith, it has been said that an action which originally was based upon a
justiciable controversy cannot be maintained on appeal if the questions raised therein
have become moot by subsequent acts or events.” (Finnie v. Town of Tiburon (1988)
199 Cal.App.3d 1, 10.) A question becomes moot when, during the pendency of an
appeal, events transpire that prevent a court from granting any effectual relief. (See
Lester v. Lennane (2000) 84 Cal.App.4th 536, 566; see also Consol. etc. Corp. v.
United A. etc. Workers (1946) 27 Cal.2d 859, 863.) In such cases, the court will not
proceed to a formal judgment, but will dismiss the appeal. (Consol. etc. Corp., at p. 863;
see Cucamongans United for Reasonable Expansion v. City of Rancho Cucamonga
(2000) 82 Cal.App.4th 473, 479 [“[a]n appeal should be dismissed as moot when the
occurrence of events renders it impossible for the appellate court to grant appellant any
effective relief”].)
       After our augmentation of the record and the Department’s request to dismiss her
appeal, mother did not file a reply brief or otherwise object to the requested disposition.
While this court has discretion to reach the merits of otherwise moot claims when they
involve “matters of broad public interest that are likely to recur” (In re Mark C. (1992)

                                              2
7 Cal.App.4th 433, 440; see In re Jody R. (1990) 218 Cal.App.3d 1615, 1621-1622) or
“issue[s] capable of repetition yet evading review” (In re Raymond G. (1991)
230 Cal.App.3d 964, 967), there has been no showing that the alleged errors identified
and briefed in mother’s opening brief on appeal are of these types.
      Mother’s appeal is moot, as we cannot provide her any meaningful relief in this
appeal, and she has not shown she has been prejudiced by the subsequent order such that
there remains a justiciable controversy. (In re Pablo D. (1998) 67 Cal.App.4th 759, 761;
In re Michelle M. (1992) 8 Cal.App.4th 326, 330.)
                                     DISPOSITION
      The appeal is dismissed.



                                                    /s/
                                                EARL, J.



We concur:



    /s/
HOCH, Acting P. J.



    /s/
KRAUSE, J.




                                            3